Citation Nr: 1525794	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected residuals of a fracture of the left humerus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964. 

This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied an increased rating for the issue on appeal.  

The Board remanded this claim for additional development in November 2013 and June 2014, and the case was subsequently returned for further appellate review.

The Veteran requested a travel Board hearing in his May 2008 substantive appeal.  The Veteran was scheduled for a hearing in June 2009.  However, the Veteran subsequently canceled his hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claim processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for degenerative joint disease of the left elbow has been raised by the record by way of the August 2014 VA examination report, at which time the Veteran was diagnosed with degenerative joint disease of the left elbow, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
  



FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the left humerus are manifested by weakness in the left forearm and hand, and degenerative joint disease in the left shoulder.

2.  Resolving all doubt in favor of the Veteran, the Veteran's residuals of a fracture of the left humerus has been productive of left upper extremity radiculopathy that is no more than mild in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the residuals of a fracture of the left humerus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5299-5203 (2014).

2.  The criteria for a separate 10 percent rating, but not higher, for left upper extremity radiculopathy, as a residual of a fracture of the left humerus, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by a letter dated August 2006.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA examinations in August 2006, November 2011, and August 2014 and provided a hearing before the undersigned VLJ.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's shoulder disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2015, the undersigned VLJ identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claim being decided included providing the Veteran with a new VA examination to determine the current severity of his residuals from the fracture of the left humerus and to address the Veteran's complaints of reduce left grasp and grip strength.  The examination was conducted in August 2014.  As such, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

The Veteran contends that he is entitled to a higher disability rating for residuals of his left humerus fracture.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203, as 10 percent disabling.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2014).  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, Diagnostic Code 5203, which establishes the criteria for impairment of the clavicle or scapula.  It provides that malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, the one predominantly used by the individual.  38 C.F.R. § 4.69 (2014).  In this case, the clinical evidence of record shows that the Veteran is right handed.  Therefore, as the Veteran's disability affects his left hand, the applicable rating criteria are those involving the minor arm.

In addition, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  Diagnostic Code 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 percent evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a maximum 40 percent evaluation is warranted for the major extremity.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level. 38 C.F.R. § 4.71, Plate I.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the Veteran's residuals of a left humerus fracture warrants a rating of 20 percent for all periods under consideration.

The Veteran was provided a VA examination for his claim in August 2006.  The examiner noted that the Veteran's file was not reviewed prior to the examination.  The examiner did indicate, however, that a review of the Veteran's treatment records revealed he had reported left arm pain in December 1998.  The examiner relayed the history of the Veteran's disability.  Primarily, the Veteran recalled breaking his left arm in 1960 and undergoing a surgery which involved placing a metal plate on the bone.  The Veteran denied weakness, stiffness, swelling, heat, redness, drainage, instability or giving way, locking, or abnormal motion.  He also denied any history of bone disease or infection of the bone.  He also stated that he had never used a brace or a prosthetic device.  The Veteran stated that he worked in linen service at the VA, where he had worked for fourteen years.  He reported reduced strength in both arms during his tenure there.  

Upon examination, the examiner found that there was no muscle wasting in the upper arm and that the left hand and elbow had full active range of motion.  The examiner also found no evidence of deformity, angulation, false motion, shortening or abnormal movement, malunion or nonunion, and no loose motion or false joint.  Additionally, there was no tenderness, drainage, edema, painful motion, weakness, redness, or heat.  There were no constitutional signs of bone disease and the Veteran exhibited full strength in the left arm.  The examiner noted the scar from the Veteran's surgery, which measures 9.7 centimeters in length, and is lighter than the surrounding tissue but not raised.  The examiner found no residual loss of function and no neurological loss based upon his review of the Veteran and the diagnostic evaluations.  

During the November 2011 examination, the examiner noted the history of the Veteran's disability as well as his current symptoms, which include increased weakness in the left forearm and left hand since the last rating.  The Veteran denied pain in the left arm but indicated that he has problems gripping with the left hand.  The Veteran denied any effect on the shoulder, elbow, or wrist on the left side.  He also denied flare ups and there were no objective signs of reduced range of motion on examination.  There were no signs of tenderness, pain on palpation of joints, soft tissue, or biceps tendon.  The Veteran also did not exhibit guarding or any other shoulder irregularities.  The examiner noted the Veteran's mild weakness on his hand grip and grasp on the left side, but he specified that the Veteran's range of motion of the shoulder, elbow, and wrist are unaffected by the residuals of his humerus fracture.  The examiner indicated that the Veteran's ability to work would be affected if the work required carrying heavy loads or frequent use of the left hand for grasping or grabbing.  In his opinion, he remarked that the Veteran reported weakness of the left hand grip for the two years preceding the examination and the examiner determined the severity of the Veteran's residuals to be mild to moderate.

The Board also notes that the VA examiner discussed the Veteran's August 2011 CT scan, which showed "[p]robable left periventricular lacunar infarct."  The examiner stated that it "is not known whether this weakness in the hand is related to his old fractured humerus or this CVA."  He opined that he could not determine whether or not the infarct would affect the left hand.  

The Veteran was also provided a hand and finger VA examination in relation to his claim for an increased rating for residuals of a humerus fracture.  Again, no limitation of range of motion was found.  The examiner noted the Veteran's functional loss or impairment due to the weakness of his left hand grip and grasp.  On examination, the Veteran showed less movement than normal in all fingers, and he exhibited reduced grip strength in the left hand.  No more abnormalities were found.  

Then, per the June 2014 Board remand, the Veteran was afforded another VA examination, which was provided in August 2014.  The examiner noted the Veteran's history with regard to the Veteran's left humerus.  The Veteran denied shoulder pain or decreased range of motion but he reported elbow pain and decreased range of motion in his elbow since 2009.  The Veteran exhibited flexion to 170 degrees with no objective evidence of painful motion.  He exhibited left shoulder abduction to 170 degrees with no objective evidence of painful motion.  Upon repetitive motion testing, he had flexion to 175 degrees and abduction to 180 degrees.  The Veteran had full strength in his shoulder abduction and forward flexion.  The Hawkins' Impingement Test, the Empty-can test, the external rotation/infraspinatus strength test, and the lift-off subscapularis test were all negative.  The examiner noted the Veteran's subjective mild weakness of the left arm since the fracture of his humerus in service.  Additionally, the examiner noted that the diagnostic testing showed degenerative arthritis in the left shoulder.

The Veteran was also provided a peripheral nerves examination due to his earlier complaint of left hand weakness.  The examiner noted that the Veteran has previous diagnoses of bilateral median neuropathy and mild bilateral ulnar neuropathy.  The Veteran denied numbness, paresthesias, or pain except in the left elbow and left upper arm at the previous humeral fracture site.  The examiner indicated that the Veteran did not have any symptoms attributable to any peripheral nerve conditions.  Indeed, on examination, the Veteran exhibited full strength in muscle strength testing in his elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  The Veteran did not have any muscle atrophy.  The Veteran's upper extremity reflexes were normal and his upper extremity sensory examination was also normal.  Furthermore, the Veteran's nerves examinations, including the radial, median, ulnar, musculocaneous, circumflex, long thoracic, upper radicular, and lower radicular were all normal.  The examiner noted that the EMG studies from November 2012 indicated that the Veteran's left and right upper extremities were "abnormal" but there were no other significant diagnostic test findings or results.  

Finally, the Veteran was also given a forearm and elbow examination in conjunction with his claim.  The examiner noted a diagnosis of degenerative joint disease of the left elbow.  The Veteran had flexion in his elbow to 120 degrees, with evidence of painful motion at 110 degrees.  His elbow extension ended at 5 degrees with no objective evidence of painful motion.  Upon repetitive motion testing, the Veteran had flexion to 115 degrees and extension to 5 degrees.  The examiner noted that the Veteran had functional loss in his left arm resulting in less movement than normal and pain on movement.  The Veteran had full strength in his elbow flexion and extension.  

The examiner was asked to provide an opinion as to the etiology of the Veteran's claimed left hand weakness.  Specifically, the examiner was asked to opine whether the Veteran's "probable left periventricular lacunar infarct" affects the Veteran's left hand weakness of the grip and grasp, whether the Veteran's residuals of the left humerus fracture affects or causes the left hand weakness of the grip and grasp, or whether the left hand weakness of the grip and grasp result from the cumulative effect of both of the conditions.  The examiner opined that it is impossible to determine the etiology of the Veteran's left hand weakness without resorting to mere speculation.  In providing the opinion, the examiner provided a multifaceted rationale as to why he could not opine as to the effect of the "probable left periventricular lacunar infarct" on the Veteran's symptoms.  First, he indicated that the Veteran reported that the onset of his left arm weakness began after the left humeral fracture and that it has persisted since that time; the Veteran could not recall if the weakness is has increased since onset.  The effects of a lacunar infarct ranges from asymptomatic to sensory deficits, to ataxic hemiparesis, and the examiner stated, it is impossible to determine the age of the infarct, "if indeed it did occur."  The examiner also indicated that, although neuropathy was found on EMG reports in November 2012, no evidence of neuropathy was found on his examination.  Further, the examiner found no evidence of weakness of the left hand or arm on examination.  Finally, the examiner indicated that the Veteran had complained of left upper arm and left elbow pain, and the examiner diagnosed left elbow degenerative joint disease.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the that the orthopedic manifestations of the Veteran's residuals of a left humerus fracture warranted a 10 percent rating for all periods under consideration.  The Veteran's reduced strength of grip, pain in his upper arm, and degenerative joint disease are his primary manifestations of the residuals of the humerus fracture.  The Veteran's disability results in a mild functional loss.  Nonetheless, on repeated VA examinations, he exhibited left shoulder motion well beyond 90 degrees or shoulder level.  The medical evidence also does not reflect that the left shoulder had manifested by malunion, fibrosis union, nonunion, or loss of the head (flail shoulder) of the humerus.  See 38 C.F.R. § 471, Diagnostic Codes 5201, 5203.  Therefore, taking into consideration the Veteran's functional loss, reduced strength, pain, and arthritis, the Veteran warrants a 10 percent disability rating for the residuals of his left humerus fracture.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

Given the objective medical evidence of record, the Board resolves all doubt in favor of the Veteran and finds that his residuals of a left humerus fracture was productive of objective neurological manifestations in the left upper extremity as of August 16, 2006, the date VA received the Veteran's claim for an increased rating, to include radiating pain.  Because the Veteran's neurological manifestations are wholly sensory in nature, the rating should be mild, or at most, moderate.  Given the Veteran's relatively mild subjective complaints of left hand weakness, the Board finds that the Veteran's neurological dysfunction is no more than mild in nature.  Therefore, a 10 percent rating, but no higher, for left upper extremity radiculopathy is granted, effective August 16, 2006.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board has also considered the Veteran's lay statements regarding the severity of the residuals of his left humerus fracture.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

The Board notes that the additional examinations provided in August 2014 led to a finding of degenerative joint disease of the left elbow.  Given the relative proximity to the previous left humerus fracture, the Board has referred a claim of service connection for degenerative joint disease of the left elbow to the RO/AMC.   

The Board has also considered whether the Veteran's residuals of his left humerus fracture present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

Here, the Veteran's residuals of his left humerus fracture have been rated by analogy and have contemplated the orthopedic, arthritic, and functional manifestations of his disability.  There is no evidence that the Veteran's disability results in any additional limitations other than those which have been considered and discussed.  Therefore, his subjective complaints were included in the 10 percent rating for residuals of a left humerus fracture.  Similarly, the Veteran's 10 percent rating for the neurological manifestations of his residuals of a left humerus fracture contemplated his subjective complaints of radiating pain, numbness, as well as his functional impairment.  The Veteran complained of weakness and numbness, but there were no findings of neurological impairment that were not wholly sensory.  Therefore, the Veteran's subjective complaints were included in the 10 percent ratings.  Thus, the evidence shows that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a humerus fracture is denied.

For the period from August 16, 2006, entitlement to a separate 10 percent rating, but no higher, for left upper extremity radiculopathy, as a residual of the humerus fracture, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


